UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

CARL R. BROOKS, JR.,
Plaintiff-Appellant,

v.

SOUTHEASTERN PUBLIC SERVICE
AUTHORITY; DURWOOD CURLING,
                                                                 No. 95-2260
Executive Director; IRVIN GENTRY,
Director of Operations; TONEY
SAUNDERS, Superintendent of
Transportation; RICHARD HAINS,
Supervisor of Transportation,
Defendants-Appellees.

Appeal from the United States District Court
for the Eastern District of Virginia, at Norfolk.
J. Calvitt Clarke, Jr., Senior District Judge.
(CA-94-590)

Argued: December 6, 1996

Decided: January 7, 1997

Before WILKINS, HAMILTON, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Scott Meadows Reed, SCOTT M. REED, P.C., Virginia
Beach, Virginia, for Appellant. Sharon Maitland Moon, LECLAIR,
RYAN, P.C., Richmond, Virginia, for Appellees. ON BRIEF: David
L. Arnold, PENDER & COWARD, P.C., Virginia Beach, Virginia,
for Appellee Hains; William M. Furr, T. Scott McGraw, WILLCOX
& SAVAGE, P.C., Norfolk, Virginia, for Appellees Southeastern, et
al.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Carl R. Brooks, Jr. appeals an order of the district court granting
summary judgment to Southeastern Public Service Authority (the
Authority) and various individuals (collectively,"SPSA") on his
claims of discrimination and retaliation in violation of Title VII of the
Civil Rights Act of 1964, 42 U.S.C.A. §§ 2000e to 2000e-17 (West
1994 & Supp. 1996), the Americans with Disabilities Act (ADA) of
1990, 42 U.S.C.A. §§ 12101-12213 (West 1995 & Supp. 1996), and
the Equal Protection Clause of the Fourteenth Amendment, and his
claim that he was deprived of a property interest in his employment
without due process of law in violation of the Fourteenth Amend-
ment. Finding no error, we affirm.

Brooks was employed by the Authority as a truck driver from April
1992 until November 1993. In November 1992, Brooks asserts, he
began to experience discrimination based on his disability and his
refusal to join a "conspiracy" to bring about the termination of a black
coworker. The discrimination took the form of refusals to accommo-
date his disability and a low performance evaluation. On April 22,
1993, Brooks surreptitiously tape-recorded a meeting with his super-
visor during which the latter displayed racial animosity toward
Brooks' coworker. Brooks delivered the recording to Authority offi-
cials, who terminated the supervisor. Brooks maintains that as a result
of his actions, he was verbally abused by employees supportive of the
terminated supervisor.

                     2
On October 20, 1993, Brooks met with Irvin Gentry and Toney
Saunders, two of his superiors at the Authority, to discuss his claims
of harassment. At the beginning of the meeting, Gentry inquired
whether Brooks possessed a recording device and stated that he did
not wish to be recorded. In response, Brooks produced a tape recorder
and allowed Saunders to remove it from the room. Subsequently,
however, Brooks implied to Saunders that he had recorded the meet-
ing with a second recording device; he also told fellow employees
that he had recorded the meeting. Shortly thereafter, Brooks was ter-
minated for insubordination on the basis that he had defied a superi-
or's order not to record the meeting.

Brooks brought this action, alleging discrimination, retaliation,
denial of equal protection, and denial of procedural due process. The
district court granted summary judgment to SPSA on all counts. With
respect to the discrimination and retaliation claims, the district court
concluded that Brooks had failed to establish a prima facie case of
discrimination or retaliation. And, the court concluded, even if Brooks
successfully had alleged a prima facie case, SPSA nevertheless
was entitled to summary judgment because it had alleged a legitimate,
nondiscriminatory reason for the discharge--namely, Brooks'
insubordination--and Brooks had failed to show that the asserted rea-
son was pretextual. The district court granted summary judgment on
the equal protection claim because it was merely derivative of the
Title VII and ADA claims and thus failed for the same reasons.
Finally, the district court granted summary judgment to SPSA on the
procedural due process claim because, assuming Brooks had a prop-
erty interest in his employment with the Authority, he received ade-
quate predeprivation and postdeprivation process.

Having had the benefit of oral argument and the parties' briefs, and
after careful consideration of the record and the applicable law, we
conclude that the district court correctly granted summary judgment
to SPSA. Accordingly, we affirm on the reasoning of the district
court. See Brooks v. Southeastern Pub. Serv. Auth., No. 94-590 (E.D.
Va. May 19, 1995).

AFFIRMED

                    3